internal_revenue_service number release date index number ------------------------ ----------------------------- ------------------------------------------------ -------------------------- re -------------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-120519-03 date december - - legend legend taxpayer spouse trust trust trust agreement attorney accountant date date date ----------------------------- ------------------------ ------------------------- ------------------------ -------------------------------------- ---------------------- -------------------------------------- ---------------------- ------------------------------------------------------------------------- ------------------------------------------------------------ ------------------- ---------------- ------------------------ ------------------- ----------------- --------------------------- ------------- ------------- ------------- ------------- ------------- ----------- plr-120519-03 dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figurea dollar_figurexx dear --------------- this is in response to your letter on behalf of taxpayer and spouse received date and subsequent submissions requesting an extension of time under ' of the procedure and administration regulations and ' g of the internal_revenue_code to make allocations of generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date taxpayer executed trust agreement establishing trust and trust each trust is for the benefit of one of taxpayer's and spouse's two children and the respective child's living descendants other than the beneficiaries the terms governing trust and trust are identical article of trust agreement provides that the trustee of each trust may distribute so much of the net_income the corpus or both to or for the benefit of any one or more of the beneficiaries as the trustee deems to be in the best interests of the respective beneficiary upon the death of any beneficiary the trustee may pay free of trust to such beneficiary's estate so much of the trust estate as the trustee may in the trustee's sole and absolute discretion determine to be desirable article provides that after the death of the last to die of taxpayer and spouse the child who is primary beneficiary of each trust may at any time during the child's life after attaining the age of thirty-five years appoint all or any part of the trust to or for the benefit of any one or more of the then-living descendants of taxpayer other than such child and upon the child's death to or for the benefit of any one or more of the child's spouse and the then-living descendants of taxpayer any appointment to a child's spouse shall be only of net_income for a period not exceeding the first to occur of such spouse's death or remarriage article provides that upon the last to occur of the death of taxpayer spouse and the child who is the primary beneficiary of a respective trust the trustee of that plr-120519-03 trust shall divide the remaining unappointed trust estate into shares per stirpes among the then-living descendants of such child if there is no then-living descendant of such child the trustee shall divide the remaining unappointed trust estate into shares per stirpes among the then-living descendants of taxpayer each share shall be retained as a separate descendant's trust for the benefit of the descendant for whom it was created and the descendants of that primary descendant article provides that the trustee of each descendant's trust may distribute so much of the net_income the corpus or both to or for the benefit of any one of the beneficiaries of such trust as the trustee deems to be in the best interests of the respective beneficiary upon the death of any beneficiary the trustee may pay free of trust to such beneficiary's estate so much of the trust estate of such trust as the trustee may in the trustee's sole and absolute discretion determine to be desirable article provides that notwithstanding any provision to the contrary neither a separate trust or any share or portion thereof shall be held in trust for longer than nor any estate_or_trust created by the exercise of any power_of_appointment under the trust agreement shall terminate later than twenty-one years after the date of death of the last survivor of a group consisting of taxpayer all descendants of taxpayer who are living on the date the trust agreement is executed all persons mentioned by name in the trust agreement and all descendants of said mentioned persons who are living on the date the trust agreement is executed also on date taxpayer transferred stock and limited_partner interests in a family limited_partnership to trust and trust taxpayer valued the assets transferred to trust in the aggregate at dollar_figurew and the assets transferred to trust in the aggregate at dollar_figurex attorney advised taxpayer on establishing trust and trust and drafted the trust agreement attorney notified accountant of the purpose of the trusts and provided accountant with copies of the documents creating the trusts and recording the date transfers attorney also instructed accountant to prepare gift_tax returns for taxpayer and spouse reporting the date transfers and to elect under ' to treat the transfer as made one-half by taxpayer and one-half by spouse finally attorney instructed accountant to allocate taxpayer's and spouse's gst exemptions to the reported transfers taxpayer and spouse had not previously allocated any of their available gst exemptions to any transfer of property on timely filed form sec_709 united_states gift and generation-skipping_transfer_tax returns prepared by accountant taxpayer and spouse elected to treat the date transfers as split_gifts made one-half by each taxpayer and spouse each reported gifts to the beneficiaries of trust valued in the aggregate at dollar_figurey and gifts to the plr-120519-03 beneficiaries of trust valued at dollar_figurez on schedule c of the returns however accountant mistakenly allocated only dollar_figurexx of taxpayer's and spouse's gst exemptions to the reported transfers to trust and allocated no gst_exemption to their reported transfers to trust on date taxpayer and spouse each transferred equal limited_partner interests in their family limited_partnership to trust and to trust these gifts valued by taxpayer and spouse at dollar_figurea were reported on timely filed federal gift_tax returns for taxpayer and spouse prepared by accountant accountant mistakenly believed however that the value of each transfer for gst tax purposes was zero and thus allocated no gst_exemption to taxpayer's and spouse's date gifts in a subsequent review of taxpayer's and spouse's gift_tax returns accountant discovered that an insufficient amount of gst_exemption had been allocated to the date transfers to trust and trust and that no gst_exemption had been allocated to the date transfers to trust and trust taxpayer and spouse have represented that they were not knowledgeable about tax matters and relied on accountant to ensure that their available gst exemptions were allocated to the entire amounts of the reported transfers to trust and trust on date and date taxpayer and spouse have also represented that no distributions to a skip_person have been made from either trust taxpayer and spouse have requested an extension of time under ' g and ' to make allocations of their gst exemptions to the transfers to trust and trust on date and date and that the allocations be effective and be based on the value of the property transferred to the trusts as of date and date respectively sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed plr-120519-03 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation plr-120519-03 and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer and spouse are granted an extension of time of days from the date of this letter to make allocations of taxpayer's and spouse's available gst exemptions to the date and date transfers to trust and trust the allocations will be effective as of the date of the respective transfers to trust and trust the finally determined gift_tax values of the transfers to the trusts will be used in determining the amount of taxpayer's and spouse's gst_exemption to be allocated to each trust the gst_exemption allocations pertaining to the date transfers therefore will be based on the gift_tax value of the date transfers to trust and trust and the gst_exemption allocations pertaining to the date transfers will be based on the gift_tax value of the date transfers to trust and trust these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other plr-120519-03 provisions of the code including whether the trust agreement provides either of the children who are the primary beneficiaries of trust and trust with a general_power_of_appointment as that term is defined in ' b we express or imply no opinion regarding the gift_tax value of the property transferred to trust and to trust on date and date in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and spouse this ruling is directed only to the taxpayer requesting it sec_6110 heather c maloy associate chief_counsel office of passthroughs and special industries sincerely provides that it may not be used or cited as precedent enclosures copy for ' purposes copy of this letter cc ------------------------------------------ ----------------------------------------- --------------------------------------------------------------
